Citation Nr: 0004484	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for a skin disorder as secondary to AO 
exposure.

In January 1999 the Board remanded this case to the RO for 
further development and adjudicative actions.  

In June 1999 the RO affirmed the denial of entitlement to 
service connection for a skin disorder as secondary to AO 
exposure.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records show that the pre-induction 
physical did not document any diagnoses of a skin disorder.  
In addition, the veteran denied having a history of skin 
diseases.  

In February 1969 the veteran was seen for a mass on the left 
side of his neck.  Pigment change below the right eye was 
noted.  The provisional diagnosis was a neuro fibroma versus 
a lymph node.  

In March 1969 the veteran was seen for a rash on the trunk 
and a history of past cervical nodes.  The impression was 
measles.  

In June 1969 the veteran was seen for a "styolom" with 
dermatitis due to irritation.  

On separation examination in August 1970 the veteran was 
noted as reporting that his physical condition had changed 
since his last physical examination.  He specified that the 
condition of his ears had changed.  On examination, the skin 
was described as being normal.  No diagnosis of a skin 
disorder was documented.  

In November 1972 a physical examination for Active Duty for 
Training (ADT) Service School was conducted.  The veteran 
reported that he was in excellent health and denied having 
any skin diseases.  Examination of the skin was described as 
being normal.  It was concluded that there were no physical 
defects.  

In January 1983 the veteran was examined as part of the AO 
Registry.  He was examined for a skin rash with possible AO 
exposure.  A history of dermatitis on the chin and chest for 
the past 10 years was noted.  Examination of the skin 
revealed a maculo-papular lesion on the chin, and several on 
the back.  It was noted that a diagnosis could not yet be 
determined for certain.  



On follow-up in May 1983 a chest x-ray was normal.  The 
veteran was advised to return to the clinic at UCLA for a 
herpes culture.  No conclusion regarding the etiology of the 
skin disorder was documented.  

During a VA examination in June 1983 it was noted that there 
were no abnormalities regarding the skin.  

Subsequent VA medical records through October 1995 do not 
document specific treatment or diagnosis of a skin disorder.  

In September 1996 the veteran raised a claim for service 
connection of a skin disorder as secondary to AO exposure.  
He reported developing water blisters on the back of his 
neck, middle of his chest, and chin shortly after his return 
from Vietnam in the 1970s.  He reported that the blisters 
would pop into sores, and that these symptoms would occur 
every three or four months.  He reported going to the 
Brentwood VA Hospital in the mid-1980s for treatment.  He 
reported spraying while a door gunner in Vietnam.  

A VA examination was scheduled for November 1996, but the 
veteran was unable to attend.  The VA examination was re-
scheduled for December 1996.  The record indicates that the 
veteran failed to report for this examination.  In a report 
of contact dated from December 1996, it was noted that the 
veteran had called to report that he had been unable to 
attend the examination and again requested that it be re-
scheduled.  The record indicates that the veteran failed to 
report for a VA examination scheduled for November 1997.  

In April 1997 the veteran requested a hearing before the 
Board.  A hearing before a travel Member of the Board was 
scheduled for December 1998, but the record indicates that he 
failed to report for this hearing.  

In January 1999 the Board remanded this case for further 
development.  The Board specifically requested the RO to ask 
the veteran to provide further information concerning any and 
all sources of clinical material concerning his treatment for 
dermatological problems in and shortly after service.  It was 
also requested that the RO obtain, after clarification from 
the veteran, pathological or histological testing performed 
at UCLA or any other facility with respect to a skin 
disorder.  Finally, the Board requested the RO to have the 
veteran reexamined for any skin disorder(s) by VA.  

In February 1999 the RO sent a notice to the veteran 
requesting that he submit further information in support of 
his claim, including medical treatment, documentation from 
friends and family members, and testing at UCLA or any other 
facility, as requested by the Board.  There is no indication 
from the record of the veteran ever responding to this 
request.  

The record also indicates that the veteran failed to report 
for a VA examination scheduled for May 1999.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board initially notes that the veteran failed to report 
for the most recently scheduled May 1999 VA examination.  He 
also failed to report for the November 1997 VA examination.  
As was stated above, when a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655 (1999).  

The Board also notes that there is no evidence that the 
veteran had good cause in his failure to report for the 
scheduled May 1999 VA examination or for the November 1997 VA 
examination.  See Hyson v. Brown, 5 Vet App 262 (1993).  

The veteran has submitted no statements explaining his 
failure to report for the May 1999 or November 1997 VA 
examinations.  There is no other evidence in the record which 
would indicate good cause.  Nor did the veteran request 
another VA examination.  Therefore, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure must be denied as not 
well grounded.  

The Board initially notes that presumptive service connection 
for a disease associated with AO exposure, under 38 C.F.R. 
3.309(e) is not warranted as there is no record of a 
diagnosis of any of the disorders, including the skin 
disorders listed in that section.  See 38 C.F.R. § 3.309(e) 
(1999).  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for some skin 
problems in service.  The record documented skin lesions on 
examination in January 1983; however, no specific diagnosis 
was rendered.  It was noted on VA examination in June 1983 
that there were no abnormalities of the skin.  There is no 
subsequent documentation of a diagnosis or medical findings 
regarding a skin disorder.  

Based on such evidence, the Board finds that the veteran has 
not presented sufficient evidence of a current diagnosis.  
Because the veteran has failed to establish proof of a 
current diagnosis of a skin disorder, the Board finds that 
his claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure must be denied as not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In addition, even if it were assumed, based on medical 
findings made in January 1983 without a definite conclusion, 
that the veteran did have a current diagnosis of a skin 
disorder, the Board notes that there is no medical evidence 
of a nexus between a current skin disorder and military 
service.  There are no documented medical opinions or other 
competent evidence of record linking a current skin 
disability to service.  In addition, there is no evidence 
that the veteran was diagnosed with any chronic disease in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between a current 
skin disorder and the veteran's alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current skin disability or whether a skin 
disorder is related to a disease or injury incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In this regard, there are references in the file, including 
references by the veteran, to various medical records and 
other evidence not in the file; however, there is no 
indication from veteran or elsewhere that any of such 
evidence would well-ground his claim, i.e., provide a medical 
nexus between a current skin disorder and service.  

In spite of this, the Board remanded the case in January 1999 
in order to provide the veteran the opportunity to clarify 
which records were needed and could be obtained.  The veteran 
did not respond to a RO notice requesting such information 
pursuant to the Board's remand and failed to report for a 
scheduled VA examination.  The Board concludes that the RO 
adequately attempted to obtain evidence and schedule a VA 
examination pursuant to the January 1999 Board remand. 

Regardless, by remanding this case in January 1999, the Board 
provided the veteran greater consideration than his claim in 
fact warranted under the circumstances, as the record does 
not indicate any references to evidence that would well-
ground his claim.  In addition, a Board remand is only a 
preliminary order in nature and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (1999).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of a skin disorder, nor 
evidence of a medical link between a skin disorder and 
service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
skin disorder as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a skin 
disorder as secondary to AO exposure is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a skin disorder as 
secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

